Citation Nr: 0815186	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  05-02 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
residuals of shell fragment wound, right forearm and hand.

2.  Entitlement to an evaluation in excess of 10 percent for 
muscle injury due to shell fragment wound of right upper arm.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of shell fragment wound of the right thigh.

4.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the right leg.

5.  Entitlement to an initial evaluation in excess of 
10 percent for post-traumatic stress disorder.

6.  Entitlement to an effective date earlier than November 
20, 2003, for the award of service connection for post-
traumatic stress disorder.

7.  Entitlement to an effective date earlier than June 30, 
2003, for the award of a 40 percent evaluation for residuals 
of shell fragment wound, right forearm and hand.

8.  Entitlement to an effective date earlier than June 30, 
2003, for the award a total rating for compensation based 
upon individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1948 to March 
1954.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Huntington, West Virginia, 
Department of Veterans Affairs (VA) Regional Office (RO).

This matter has been advanced on the Board's docket pursuant 
to the provisions of 38 C.F.R. § 20.900.




FINDINGS OF FACT

1.  The veteran is in receipt of the highest schedular 
evaluation for residuals of shell fragment wound, right 
forearm and hand, and it is not shown that the service-
connected disability is exceptional or unusual as to render 
impractical the application of the regular schedular 
standards.

2.  Muscle injury due to shell fragment wound of right upper 
arm is not manifested by a moderately severe muscle injury.

3.  Residuals of shell fragment wound of the right thigh are 
not manifested by a moderately severe muscle injury.

4.  Peripheral neuropathy of the right leg is not manifested 
by moderate incomplete paralysis.

5.  Post-traumatic stress disorder is not manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

6.  On November 20, 2003, the veteran was first diagnosed 
with post-traumatic stress disorder.  There was no formal 
claim, informal claim, or written intent to file a claim for 
service connection for post-traumatic stress disorder prior 
to November 20, 2003.  

7.  A claim for increase for residuals of shell fragment 
wound, right forearm and hand, was received on June 30, 2003.  
An increase of the service-connected was not factually 
ascertainable within one year of the June 2003 claim.

8.  Prior to June 30, 2003, the veteran did not meet the 
schedular criteria for a TDIU and it was not shown that he 
was precluded from securing or following substantially 
gainful employment due to service connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for residuals of shell fragment wound, right forearm and hand 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.56, 4.73, Diagnostic Code 5307 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for muscle injury due to shell fragment wound of right upper 
arm have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.56, 4.73, Diagnostic Code 5305 
(2007).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of shell fragment wound of the right thigh have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.56, 4.73, Diagnostic Code 5314 (2007).

4.  The criteria for an evaluation in excess of 10 percent 
for peripheral neuropathy of the right leg have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.124a, Diagnostic Code 8526 (2007).

5.  The criteria for an initial evaluation in excess of 
10 percent for post-traumatic stress disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.130, Diagnostic Code 9411 (2007).

6.  The criteria for an effective date earlier than November 
20, 2003, for the award of service connection for post-
traumatic stress disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.155, 3.400 (2007).

7.  The criteria for an effective date earlier than June 30, 
2003, for the award of a 40 percent evaluation for residuals 
of shell fragment wound, right forearm and hand have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.157, 3.400 (2007).

8.  The criteria for an effective date earlier than June 30, 
2003, for the award a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.321, 3.343, 3.344, 3.400, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2007) defines VA's 
duty to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice should be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In a claim for increase (which involves the claims involving 
residuals of shell fragment wounds to the right upper 
extremity and right lower extremity), section 5103(a) 
requires that the Secretary (1) notify the claimant that to 
substantiate a claim the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) notify the claimant that should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) as with proper notice for 
an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In this case, the veteran was sent a notification letter in 
September 2003, which is before initial consideration of the 
claims, and which informed him he could submit evidence 
showing that his service-connected disabilities had increased 
in severity.  He was told that such evidence may be from a 
doctor, but could also be from individuals who are able to 
describe from their knowledge and personal observations in 
what manner the veteran's disability had become worse.  VA 
noted that the veteran could submit a statement describing 
his symptoms, their frequency and severity, and another 
additional disablement caused by his disability.  The veteran 
was not told to submit evidence about the effect that 
worsening had on his employment and daily life or that 
disability ratings from 0 to 100 percent are assigned 
depending on the level of severity of the disability, which 
criteria are published in Part 4 of Chapter 38 of the Code of 
Federal Regulations.  

Thus, the notice sent to the veteran has some errors; 
however, the Board finds that the veteran has not been 
prejudiced by such.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In submitting his claims for increase, he stated he 
was filing a claim for individual unemployability and asked 
that an examination be conducted to ascertain the present 
status of his service-connected disabilities and how these 
conditions affect him in his everyday activities.  He also 
asked for a social and industrial survey so that his 
abilities to function in a social and industrial setting 
could be evaluated.  His claim for TDIU shows that he has 
actual knowledge that he needs to submit evidence of the 
impact his service-connected disabilities have on his 
employment, as such claim asserts that a veteran cannot work 
due to service-connected disabilities.  Additionally, his 
requests to be examined to determine the effect that his 
disabilities had on his everyday activities and industrial 
setting are further evidence that he knows that he must show 
a worsening on his employment and daily life.  Furthermore, 
the total rating was granted.

The Diagnostic Codes addressing the veteran's shell fragment 
wounds involve findings of mild, moderate, moderately severe, 
and severe.  Thus, VA was not required to provide the veteran 
with Diagnostic Codes under which these disabilities are 
rated because it would be sufficient for him to demonstrate 
he warranted a higher evaluation by showing a noticeable 
worsening or increase in severity of the disability.  If it 
was determined to be error, the veteran was successful in 
obtaining a higher evaluation for one of the service-
connected disabilities.  Additionally, the January 2005 
statement of the case provided the veteran with the specific 
Diagnostic Codes and their evaluations, and the claims were 
readjudicated in a January 2007 supplemental statement of the 
case.  Therefore, if it was error, the veteran has not been 
prejudiced by such.  It must be noted that at the time the 
veteran submitted his claims for increase and entitlement to 
a TDIU, he was represented by counsel, and he is now 
represented by a veterans service organization.  

The claims for earlier effective dates for the award of the 
40 percent evaluation, service connection for post-traumatic 
stress disorder, and a TDIU are downstream issues from his 
claims for entitlement to a higher rating, entitlement to 
service connection, and entitlement to a TDIU.  For example, 
VA awarded a higher rating, service connection for post-
traumatic stress disorder, and a TDIU, and the veteran 
subsequently filed a notice of disagreement arguing he 
warranted a higher evaluation, an earlier effective date for 
the award of service connection for post-traumatic stress 
disorder, and an earlier effective date for the award of a 
TDIU.  In these types of circumstances, VA is not required to 
issue a new VCAA letter.  VAOPGCPREC 8-2003 (Dec. 2003).  
Rather, the provisions of 38 U.S.C.A. § 7105(d) require VA to 
issue a statement of the case if the disagreement is not 
resolved.  Id.  VA issued a statement of the case addressing 
these claims in January 2005.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  Id.  VA provided an 
examination in connection with the claims.  VA obtained VA 
clinical records dated from 2000 to 2003.  In the February 
2008 Informal Hearing Presentation, the veteran's 
representative noted that the most recent VA examination was 
in October 2003, which was almost five years old.  The 
representative made no allegation that the veteran's 
disabilities had worsened since that time, nor has the 
veteran made such allegation.  The Board does not find that 
the evidence in the record establishes a basis to remand for 
a new examination.  The VA treatment records, dated from 2000 
to 2003, do not show treatment for the veteran's service-
connected disabilities, nor do they show the veteran 
complaining of symptoms from these disabilities.  Rather, he 
is being treated for non-service-connected disabilities, such 
as diabetes mellitus and dyslipidemia.  This leads the Board 
to conclude that the veteran does not need a new examination 
since the medical records do not remotely show regular 
treatment for the disabilities or a worsening of such 
disabilities.  Moreover, a total rating has been granted.

The veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Ratings

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for post-
traumatic stress disorder.  In this type of case, separate 
ratings can be assigned for separate periods of time based on 
the facts found, which is called "staged" ratings.  
Fenderson v. West, 12 Vet. App 119 (1999).  In cases where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue (the claims 
for increase involving the shell fragment wounds), it is the 
present level of disability that is of primary concern, but 
staged ratings may be applied for different periods of time 
during the appeal period.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (applying staged ratings when assigning an 
increased rating in a manner similar to what is done at the 
initial rating stage pursuant to Fenderson).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

A.  Shell Fragment Wounds

On November 7, 1952, the veteran was struck with mortar 
shrapnel in the right leg, right arm, right hand, and right 
side of the anterior chest wall.  It was noted there was no 
major artery or nerve involvement.  He underwent debridement 
and secondary closure.  One piece of shrapnel came out two 
weeks after closure.  There were two small pieces removed 
over the ring and small fingers in February 1954.  Three days 
after the injury, it was noted the veteran's wounds were 
clean of infection.  He was closed again later that month, 
and his postoperative course was "absolutely satisfactory."  
By November 28, 1952, his wounds were described as "almost 
entirely healed."

In a September 1954 rating decision, the veteran was awarded 
service connection for residuals of shell fragment wound to 
the right forearm and hand, Muscle Groups VII and IX, and 
assigned a 30 percent evaluation; and residuals of shell 
fragment wound to the right thigh and assigned a 10 percent 
evaluation.  In an October 1954 rating decision, the RO 
awarded service connection for shell fragment wound to the 
right upper arm and assigned a 10 percent evaluation.  He 
remained at those evaluations until the current appeal.

Evaluation of muscle disabilities is addressed in 38 C.F.R. 
§ 4.56.  A moderate muscle wound is a through and through or 
deep penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive effect of 
high velocity missile, residuals of debridement, or prolonged 
infection.  38 C.F.R. § 4.56(d)(2)(i) (2007).  Objective 
findings of a moderate disability are entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue.  Id. at (d)(2)(iii).  Some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  Id.

A moderately severe muscle wound is a through and through or 
deep penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  38 C.F.R. § 4.56(d)(3)(i) (2007).  Objective 
findings of a moderately severe muscle wound are manifested 
by entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Id. at 
(d)(3)(iii).  Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  Id.

A severe muscle wound is a through and through or deep 
penetrating wound due to high velocity missile or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection or sloughing of soft parts, 
intermuscular binding and scarring.  38 C.F.R. 
§ 4.56(d)(4)(i) (2007).  Objective findings of a severe 
muscle wound are manifested by ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Id. at (d)(4)(iii).  Palpation shows loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area.  Id.  Muscles swell and harden abnormally in 
contraction.  Id.  Tests of strength, endurance, or 
coordinated movements compared with corresponding muscles of 
the uninjured side indicate severe impairment of function.  
Id.  

The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  Robertson v. Brown, 5 Vet. 
App. 70 (1993).

1.  Residuals of shell fragment wound, right forearm and hand

This service-connected disability is rated under Diagnostic 
Code 5307 for involvement of Muscle Group VII, which is the 
muscle group that involves flexion of the wrist and fingers.  
38 C.F.R. § 4.73, Diagnostic Code 5307.  Muscles that arise 
from the internal condyle of the humerus are flexors of the 
carpus and long flexors of fingers and thumb.  Under this 
Diagnostic Code, a 40 percent evaluation is warranted in 
cases of a severe muscle disability of the dominant hand (the 
veteran is right handed) and is the highest schedular 
evaluation available.  Id.  

The veteran was awarded a 40 percent evaluation for this 
disability in the January 2004 rating decision on appeal.  In 
his notice of disagreement, the veteran's then attorney 
stated that the veteran believed a higher rating was 
warranted.  As stated above, the 40 percent evaluation is the 
maximum schedular evaluation available.

Review of the record reveals that the RO has not expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2007).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1 (2007), it states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  (Emphasis added.)

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 40 percent evaluation for residuals 
of shell fragment wound, right forearm and hand are clearly 
contemplated in the schedule and that the veteran's service-
connected disability, standing alone, is not exceptional nor 
unusual such as to preclude the use of the regular rating 
criteria.  The 40 percent evaluation contemplates a severe 
muscle injury.  A severe muscle wound is manifested by 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track.  See 38 C.F.R. 
§ 4.56(d)(4)(iii).  Palpation shows loss of deep fascia or 
muscle substance, or soft flabby muscles in wound area.  Id.  
Muscles swell and harden abnormally in contraction.  Id.  
Tests of strength, endurance, or coordinated movements 
compared with corresponding muscles of the uninjured side 
indicate severe impairment of function.  Id.  The October 
2003 VA examination report shows the examiner reported that 
the veteran had one centimeter of muscle loss behind the 15 
centimeter scar on the forearm.  Grip strength was 40 pounds 
in the right arm and 90 pounds in the left arm.  Reflexes 
were equal in both upper extremities, and sensation was 
decreased over the scars.  The examiner's impression was that 
the veteran had "decreased strength in the right arm."  The 
Board cannot conclude that the clinical findings in the 
October 2003 examination are exceptional or unusual that the 
40 percent evaluation does not contemplate those symptoms.  
Further supporting this finding is the fact that the VA 
clinical records from 2000 to 2003 do not show the veteran 
complaining of this service-connected disability (or any 
service-connected disability).

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Accordingly, for the reasons stated above, the Board finds 
that remand to the RO for consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.

2.  Muscle injury due to shell fragment wound of right upper 
arm

This service-connected disability is rated under Diagnostic 
Code 5305 for involvement of Muscle Group V, which 
contemplates the flexor muscles of the elbow, including the 
biceps, brachialis, and brachioradialis.  The function of 
these muscle groups is listed as elbow supination (long head 
of biceps as stabilizer of the shoulder joint), and flexion 
of the elbow.  A 10 percent rating is warranted for a 
moderate injury, and a 30 percent evaluation is warranted for 
a moderately severe injury.  Id.  

The veteran receives a separate rating for residuals of 
muscle injury to the upper arm.  Thus, symptoms related to 
that disability cannot be considered when evaluating this 
disability.  38 C.F.R. § 4.14.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an increased evaluation for muscle injury due to 
shell fragment wound of right upper arm.  The October 2003 VA 
examination report shows the examiner stated the two scars in 
the right axilla, each had one centimeter of tissue loss.  
The scars were healed and had decreased sensation.  There has 
been no evidence that the veteran had any difficulty with 
motion of the elbow, including the veteran's own statements 
in medical records.  At the October 2003 examination, the 
veteran reported weakness in the right hand (as opposed to 
the right upper arm).  He also reported that any kind of 
lifting would "cause problems" for him, but there is 
nothing to indicate that he had any more than a moderate 
disability of Muscle Group V.  Additionally, the VA treatment 
records, which cover a three-year period, do not show any 
complaints by the veteran of his right upper arm.

Reviewing 38 C.F.R. § 4.56(d)(3)(iii), the examiner noted the 
veteran had one centimeter of tissue loss under each scar in 
the axilla.  There were no finding of any loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  The veteran has decreased 
grip strength, but he is in receipt of a 40 percent 
evaluation for the shell fragment wound to the forearm.  
Thus, his entire right upper extremity has a combined 
evaluation of 50 percent.  The Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's service-connected muscle injury due to shell 
fragment wound of right upper arm meets the criteria for a 
30 percent evaluation under Diagnostic Code 5305.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  See 
Gilbert, 1 Vet. App. at 55.  Accordingly, in view of the 
denial of entitlement to an increased evaluation, the Board 
finds no basis upon which to predicate assignment of 
"staged" ratings pursuant to Hart, supra.

The evidence also does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).  The overall disability picture with 
respect to the service-connected muscle injury due to shell 
fragment wound of right upper arm does not show any 
significant impairment beyond that contemplated in the 
10 percent rating.  Under the circumstances, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell, 
9 Vet. App. at 338-39; Floyd, 9 Vet. App. at 96; Shipwash, 
8 Vet. App. at 227.

3.  Residuals of shell fragment wound of the right thigh

This service-connected disability is rated under Diagnostic 
Code 5314 or involvement of Muscle Group XIV, which is the 
anterior thigh group.  The functions of this muscle group are 
extension of knee, simultaneous flexion of hip and flexion of 
knee, tension of fascia lata and iliotibial (Maissat's) band, 
acting with XVII in postural support of the body, and acting 
with hamstrings in synchronizing hip and knee movement.  The 
muscles involved include the sartorius, the rectus femoris 
(quadriceps), the vastus externus, the vastus intermedius, 
the vastus internus, and the tensor vaginae femoris.  A 10 
percent rating is warranted for a moderate injury, and a 
30 percent evaluation is warranted for a moderately severe 
injury.  Id.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an increased evaluation for residuals of shell 
fragment wound of the right thigh.  The October 2003 VA 
examination report shows the examiner noted the veteran had 
"a bit of a limp in his right leg."  He stated the veteran 
had two scars on his thigh, which were freely movable.  
Reflexes were equal in the lower extremities.  Sensation was 
decreased over the scars, but was otherwise intact.  
Reviewing 38 C.F.R. § 4.56(d)(3)(iii), the examiner did not 
note any tissue loss in the thigh (yet he noted it in the 
upper arm).  There was no finding of any loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  The Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's service-connected residuals of shell fragment wound 
of the right thigh meets the criteria for a 30 percent 
evaluation under Diagnostic Code 5314.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule.  See Gilbert, 1 Vet. App. at 
55.  Accordingly, in view of the denial of entitlement to an 
increased evaluation, the Board finds no basis upon which to 
predicate assignment of "staged" ratings pursuant to Hart, 
supra.

The evidence also does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).  The overall disability picture with 
respect to the service-connected residuals of shell fragment 
wound of the right thigh does not show any significant 
impairment beyond that contemplated in the 10 percent rating.  
Under the circumstances, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. App. at 338-39; 
Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. App. at 227.

B.  Peripheral Neuropathy

Service connection for peripheral neuropathy of the right leg 
was granted in a November 2000 rating decision and assigned a 
10 percent evaluation.  This was awarded based upon a finding 
in a September 2000 VA examination that the veteran had 
"some peripheral neuropathy in the right leg which may be 
causing some trouble with his ambulation."  

The service-connected disability is rated under Diagnostic 
Code 8526.  Under this Diagnostic Code, a 10 percent rating 
is assigned for mild incomplete paralysis of the anterior 
crural nerve (femoral).  38 C.F.R. § 4.124a, Code 8526.  A 20 
percent rating is assigned for moderate incomplete paralysis 
of the anterior crural nerve (femoral).  Id.  Higher 
evaluations are assigned for greater impairment.

The veteran receives a separate rating for residuals of 
muscle injury of the right thigh.  Thus, symptoms related to 
that disability cannot be considered when evaluating the 
neuropathy.  38 C.F.R. § 4.14.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for peripheral 
neuropathy of the right leg.  In the October 2003 VA 
examination report, the examiner noted the veteran had 
decreased sensation around the scars on the right lower 
extremity, which he stated was from paralysis of the anterior 
crural nerve.  There is no evidence that the decreased 
sensation demonstrates moderate incomplete paralysis.  The 
veteran is able to walk without an assistive device.  The VA 
treatment records both before and after the October 2003 VA 
examination do not show complaints of numbness in the right 
thigh.  There is no basis for a finding that the service-
connected disability has moderate incomplete paralysis.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  See 
Gilbert, 1 Vet. App. at 55.  Accordingly, in view of the 
denial of entitlement to an increased evaluation, the Board 
finds no basis upon which to predicate assignment of 
"staged" ratings pursuant to Hart, supra.

The evidence also does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).  The overall disability picture with 
respect to the service-connected peripheral neuropathy of the 
right leg does not show any significant impairment beyond 
that contemplated in the 10 percent rating.  Under the 
circumstances, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. App. at 338-39; 
Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. App. at 227.

C.  Post-Traumatic Stress Disorder

The service-connected post-traumatic stress disorder is 
evaluated under Diagnostic Code 9411.  The regulations 
establish a general rating formula for mental disorders.  38 
C.F.R. § 4.130.  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the Diagnostic Code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994)).  Id.  

The criteria and the applicable ratings are as follows, in 
part:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 
30 percent disabling.

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication - 
10 percent disabling.

38 C.F.R. § 4.130, Diagnostic Code 9411.

After having carefully reviewed the evidence, the Board finds 
that the preponderance of the evidence is against an initial 
evaluation in excess of 10 percent for post-traumatic stress 
disorder.  Essentially, the veteran's psychiatric disorder 
does not meet the criteria for the next higher evaluation.  
In applying for a TDIU, the veteran did not even indicate any 
psychiatric disability as part of why he could not work (in 
fact, the veteran did not file a claim for service connection 
for post-traumatic stress disorder, which will be discussed 
in addressing whether an earlier effective date is 
warranted).  Therefore, there has been no allegation by the 
veteran, or a medical professional, that the veteran's post-
traumatic stress disorder causes any occupational impairment, 
such as occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  

A November 2003 VA outpatient treatment report shows that the 
veteran showed signs of depression because he continued to 
grieve his daughter's death, which had occurred seven years 
prior.  The examiner described the veteran's depression as a 
"generalized sadness."  Based on a description of the 
veteran's symptoms in that clinical record, he has moments of 
depression, where he has increased symptoms.  However, the 
clinical records in the claims file, that cover a period of 
three years, consistently show a man who is doing fine 
psychiatrically.  At the October 2003 VA examination, the 
examiner stated as to psychiatric symptoms, "No 
complaints."  The clinical records consistently describe the 
veteran as oriented, alert, and cooperative.  There is a lack 
of evidence that the veteran's post-traumatic stress disorder 
is anymore than 10 percent disabling.

The veteran has made no specific allegation as to why he 
believes the 10 percent evaluation does not adequately 
reflect his disability level.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule.  See Gilbert, 1 Vet. App. at 55.  
Accordingly, in view of the denial of entitlement to an 
increased evaluation, the Board finds no basis upon which to 
predicate assignment of "staged" ratings pursuant to 
Fenderson, supra.

The evidence also does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).  The overall disability picture with 
respect to the service-connected post-traumatic stress 
disorder does not show any significant impairment beyond that 
contemplated in the 10 percent rating.  Under the 
circumstances, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. App. at 338-39; 
Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. App. at 227.

III.  Earlier Effective Dates

The veteran contends that he warrants earlier effective dates 
for the award of service connection for post-traumatic stress 
disorder, for the increased rating to 40 percent for 
residuals of shell fragment wound, right forearm and hand, 
and entitlement to a TDIU.  The Board notes that the veteran 
has not presented any arguments as to why he believes he is 
entitled to earlier effective dates or what evidence would 
establish a basis for entitlement to an earlier effective 
date.  It will break down the issues based upon the effective 
date assigned for (1) the newly-awarded service-connection 
claim, (2) the increased-rating claim, and (3) the TDIU.  The 
RO assigned an effective date of November 20, 2003, for the 
award of service connection for post-traumatic stress 
disorder and assigned an effective date of June 30, 2003, for 
the award of the 40 percent evaluation for residuals of shell 
fragment wound, right forearm and hand, and TDIU.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2007) and 
38 C.F.R. § 3.400 (2007).  Unless specifically provided 
otherwise, the effective date of an award based on a claim 
for compensation (service connection) and a claim for 
increase (which includes a TDIU) shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a); 
see 38 C.F.R. § 3.400.  An effective date for a claim for 
increase may be granted prior to the date of claim if it is 
factually ascertainable that an increase in disability had 
occurred within one year from the date of claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2) (2007); see 
Harper v. Brown, 10 Vet. App. 125, 126 (1997).

Additionally, under 38 C.F.R. § 3.155(a) (2007), the veteran 
or a representative of the veteran can file an informal claim 
by communicating an intent to apply for one or more VA 
benefits.  The benefit sought must be identified, see Stewart 
v. Brown, 10 Vet. App. 15, 18 (1997), but need not be 
specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  See id.  Under 38 C.F.R. § 3.157(b) (2007), once a 
claim for compensation has been allowed, receipt of a VA 
outpatient or hospital examination or admission to a VA 
hospital will be accepted as an informal claim for increased 
benefits.  See Servello, 3 Vet. App. at 199.  The date on the 
VA outpatient or hospital examination will be accepted as the 
date of claim.  38 C.F.R. § 3.157(b). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Post-Traumatic Stress Disorder

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a finding that an effective date earlier than November 20, 
2003, is warranted for service connection for post-traumatic 
stress disorder.  As noted above, the veteran did not file a 
claim for service connection for post-traumatic stress 
disorder.  Rather, a November 20, 2003, VA clinical record 
shows that the veteran was seen for complaints of depression 
associated with the death of his daughter seven years prior.  
The examiner noted the veteran was a "Purple Heart 
recipient" and was able to elicit from the veteran that the 
death of his daughter added to "his contained war 
adjustment."  He diagnosed post-traumatic stress disorder 
and actually attributed it to adult experiences.  Nowhere in 
that VA clinical record did the veteran express an intent to 
file a claim for service connection for post-traumatic stress 
disorder.  See 38 C.F.R. §§ 3.1, 3.155 (both providing that 
an informal claim must show an intent to file a claim).  
Nevertheless, the RO awarded service connection for post-
traumatic stress disorder as of that date.

The Board has reviewed the record to see if there was any 
possible claim for post-traumatic stress disorder filed prior 
to November 20, 2003, and there is nothing in the record to 
indicate that such occurred.  Thus, an earlier effective date 
for the award of service connection for post-traumatic stress 
disorder is denied.  The benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.



B.  Residuals of Shell Fragment Wound, Right Forearm and Hand

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the award of an effective date earlier than June 30, 2003, 
for the grant of the 40 percent evaluation for residuals of 
shell fragment wound, right forearm and hand.  The veteran 
had filed a claim for increase in June 2000.  In a November 
2000 rating decision, the RO continued the 30 percent 
evaluation assigned at that time for the service-connected 
disability.  The veteran did not appeal that rating decision, 
and that decision is final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2007).  Therefore, an effective 
date earlier than November 2000 for the award of a 40 percent 
evaluation is legally precluded.

Based on the Board's review of the claims file, the next time 
the veteran filed a claim for increase of his service-
connected disability was at the time of his application for 
individual unemployability, which was received on June 30, 
2003.  There are multiple VA treatment records dated from as 
early as 2000; however, none of them show treatment for the 
service-connected residuals of shell fragment wound, right 
forearm and hand.  See 38 C.F.R. § 3.157(b) (which would 
allow a VA treatment record to be an informal claim for 
increase).  Additionally, because these VA treatment records 
do not address the service-connected disability, there is no 
factual basis to find that the disability increased during 
the one-year period prior to the veteran's claim for 
increase.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  The veteran has not alleged that his 
disability increased during the one-year time frame, and 
there are no other records in the claims file upon which to 
make such a finding.  Therefore, there is no basis to award 
an earlier effective date for the grant of 40 percent 
evaluations for residuals of shell fragment wound, right 
forearm and hand.  The benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.

C.  TDIU

In cases where the schedular rating is less than 100 percent, 
a total disability rating may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2007).  Total disability ratings for compensation may 
be assigned when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Disabilities resulting from common etiology or a single 
accident will be considered as one disability.  Id.  

Prior to June 30, 2003, the veteran's service-connected 
disabilities and their evaluations were as follows: residuals 
of shell fragment wound, right forearm and hand, evaluated as 
30 percent disabling; muscle injury due to shell fragment 
wound of right upper arm, evaluated as 10 percent disabling; 
residuals of shell fragment wound of the right thigh, 
evaluated as 10 percent disabling; peripheral neuropathy of 
the right leg, evaluated as 10 percent disabling, and scar 
due to shell fragment wound of chest wall, which was 
noncompensably disabling.  His combined evaluation was 
50 percent.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
effective date earlier than June 30, 2003, for the award of a 
TDIU.  At the time the veteran filed his claim for a TDIU, he 
also claimed increased ratings for all of his service-
connected disabilities.  In granting the veteran a 40 percent 
evaluation for residuals of shell fragment wound, right 
forearm and hand, this brought the veteran's combined 
evaluation to 60 percent.  Because each of these disabilities 
was incurred "in action," the veteran now met the schedular 
criteria for a TDIU.  See 38 C.F.R. § 4.16(a)(4) (2007).   

As noted above, prior to June 30, 2003, the veteran did not 
meet the schedular criteria for a TDIU.  While an 
extraschedular evaluation could be granted prior to that 
date, the Board has determined that the evidence of record 
fails to show that the veteran's symptoms associated with any 
of his service-connected disabilities presented such an 
exceptional or unusual disability picture as to warrant 
extraschedular consideration these disabilities prior to June 
30, 2003.  As noted several times throughout the decision, 
there are VA treatment records, dated from as early as 2000 
to 2003, and none of them show complaints by the veteran or 
treatment for the service-connected disabilities.  Thus, 
there is no basis to consider an extraschedular evaluation 
for TDIU prior to June 30, 2003.

For the above reasons, the Board finds that an effective date 
earlier than June 30, 2003, for the award of a TDIU cannot be 
granted.  The benefit-of-the-doubt rule is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.





	(CONTINUED ON NEXT PAGE)





ORDER

An evaluation in excess of 40 percent for residuals of shell 
fragment wound, right forearm and hand is denied.

An evaluation in excess of 10 percent for muscle injury due 
to shell fragment wound of right upper arm is denied.

An evaluation in excess of 10 percent for residuals of shell 
fragment wound of the right thigh is denied.

An evaluation in excess of 10 percent for peripheral 
neuropathy of the right leg is denied.

An initial evaluation in excess of 10 percent for post-
traumatic stress disorder is denied.

An effective date earlier than November 20, 2003, for the 
award of service connection for post-traumatic stress 
disorder is denied.

An effective date earlier than June 30, 2003, for the award 
of a 40 percent evaluation for residuals of shell fragment 
wound, right forearm and hand is denied.

An effective date earlier than June 30, 2003, for the award a 
TDIU is denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


